Citation Nr: 1539007	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral upper extremities to include as due to herbicide exposure.

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

These issues were previously before the Board in March 2015 and were remanded for further evidentiary development.  The issues have now returned to the Board for appellate adjudication.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in or near the demilitarized zone (DMZ) in Korea during active military service. 

2.  The preponderance of the evidence shows that the Veteran's current diagnoses of peripheral neuropathy of the bilateral upper and lower extremities were not manifested to a degree of 10 percent within one year of exposure to herbicides and/or within one year of discharge from service and it is not otherwise related to active military service to include exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities, were not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2014); 38 C.F.R §§ 3.303, 3.307, 3.309 (2015).  

2.  Peripheral neuropathy of the bilateral lower extremities, were not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2014); 38 C.F.R §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A letter dated in June 2011 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities.  He was informed of his and VA's respective duties for obtaining evidence.  The letter requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, Social Security Disability records, VA treatment records, VA examination reports dated in October 2011 and June 2015, and lay statements from the Veteran.

The October 2011 VA examination report reveals that the examiner conducted a review of the claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation and provided a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  However, the examination is inadequate as the examiner did not provide a medical opinion on whether the Veteran's peripheral neuropathy is related to service.  Thereafter, the Veteran was provided with a VA examination in June 2015.  The June 2015 VA examination report shows that the examiner conducted a review of the Veteran's electronic claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation and provided a medical opinion on whether the Veteran's neuropathy and radiculopathy of the bilateral lower and upper extremities are at least as likely as not related to service.  He provided a clear explanation of his opinion based on the medical evidence of record, medical expertise, and medical literature.  In light of the foregoing, the Board finds that the June 2015 VA examination is adequate for adjudication purposes.  

These issues were previously remanded in March 2015 in order to obtain outstanding VA treatment records from May 2012 to the present and to provide the Veteran with a VA examination and opinion.  The claims file contains VA treatment records from May 2012 to June 2015.  The Veteran was provided with a VA examination in June 2015.  The examiner reviewed the claims file, examined the Veteran and provided an opinion on whether the Veteran's neuropathy is at least as likely as not related to active military service to include exposure to herbicides with a clear explanation in support of his opinion.  Accordingly, the Board finds that there has been substantial compliance with the March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for Service Connection

The Veteran contends his current diagnosis of peripheral neuropathy is related to Agent Orange exposure during active military service. 

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be presumed for certain chronic diseases, which include other organic diseases of the nervous system (peripheral neuropathy), that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Regarding the Veteran's claim of peripheral neuropathy as a result of Agent Orange exposure while he was stationed in Korea, the evidence must show the following to establish presumptive service connection for a disease associated with exposure to certain herbicide agents: (1) that he served in Korea between April 1, 1968 and August 31, 1971, in a unit that operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii),(iv), 3.309(e).

The Veteran's personnel records confirm that the Veteran served as a scout observer with the 2nd Battalion, 72 Armor, 2nd Infantry from September 1969 to October 1970.  The Department of Defense has confirmed that the 2nd Battalion, 72 Armor, 2nd Infantry was stationed along the DMZ during the qualifying time period.  See M21-1MR, Part IV, Subpart ii, 2.C.10.p.  Thus, the Veteran is presumed to be exposed to herbicides during active military service.  See 38 C F R § 3 307(a)(6)(iv).

During the pendency of this appeal, VA amended its regulations to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents. Specifically, VA amended 38 C.F.R. §§ 3.307(a) (6) (ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id., see also 38 C.F.R. § 3.307(a)(6)(iv) (2015).  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  78 FR 54763-66 (Sept. 6, 2013).

In assessing the Veteran's claim, the Board must determine whether the Veteran has the claimed disorders.  An October 2011 VA examination shows that the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  A VA examination dated in June 2015 provided a diagnosis of bilateral lower extremity neuropathy and radiculopathy and bilateral upper extremity cervical radiculopathy.  The medical evidence of record does not show that the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities; however, he was diagnosed with cervical radiculopathy.  Therefore, the Veteran has a current diagnosis of the claimed disorders.

The Veteran's service treatment records do not show that the Veteran complained of symptoms or was diagnosed with peripheral neuropathy of bilateral lower extremities or radiculopathy of the bilateral lower and/or upper extremities during service.  The Veteran's separation examination dated in September 1970 reveals that the Veteran's lower and upper extremities were evaluated as normal and he had a normal neurological examination.  The first medical evidence of a diagnosis of neuropathy of the lower extremities was in August 2011, approximately 41 years after discharge from military service.  The first medical evidence of a diagnosis of radiculopathy of the lumbar and cervical spine was in June 2015, approximately 45 years after discharge from military service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran asserts that the onset of his peripheral neuropathy was in service with recurrent symptoms since discharge from service.  The Veteran, as a lay person, is competent to provide observable symptoms to include pain and numbness in his extremities.  However, lay assertions regarding whether the Veteran's pain and numbness are symptoms of peripheral neuropathy or that his current peripheral neuropathy and radiculopathy are related to active military service, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's current peripheral neuropathy and radiculopathy and active military service.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's current peripheral neuropathy of the lower extremities did not manifest to a compensable degree within one year of exposure to herbicides and his peripheral neuropathy of the lower extremities and radiculopathy of the bilateral lower and upper extremities did not manifest to a degree of 10 percent or more within one year of discharge from service.  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (1994).  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation does not preclude him from establishing, in the alternative, service connection by way of proof of actual direct causation.

With respect to whether the Veteran's peripheral neuropathy and radiculopathy is related to active military service to include exposure to herbicides, the evidence of record contains a negative medical opinion.  The VA examiner determined that the Veteran's peripheral neuropathy and radiculopathy are not at least as likely as not caused by or is otherwise related to service, to include exposure to Agent Orange.  The VA examiner explained that the Veteran has a history of alcohol use and vitamin B12 deficiency which are causes of peripheral neuropathy.  He observed that the Veterans and Agent Orange update 2012 indicates there is sufficient evidence to suggest an associative causality between sensory, motor or sensory motor early onset or immediate onset peripheral neuropathy, which occurs within one year after the last external exposures, but there is insufficient evidence to determine whether there is an association between exposure delayed onset chronic neuropathy that occurs later.  The examiner observed that there is no evidence to support an onset of a peripheral neurological condition within the first year after separation from service and therefore the current peripheral neuropathy is more than likely unrelated to Agent Orange exposure.  He also noted that radiculopathy has not been shown to be causally associated with Agent Orange herbicide exposure.  He noted that VA x-rays confirm the most likely etiology of cervical lumbar radiculopathy is related to the spondylosis with degenerative disc disease and arthritis formation.  The examiner also noted that alcohol use most commonly causes a distal, symmetric axonal sensorimotor neuropathy.  The current EMG indicated mixed mild axonal sensorimotor peripheral neuropathy, and therefore, the examiner concluded that the most likely etiological attribution is both the B12 deficiency and alcohol use, especially since other etiologies are not apparent.  The Board finds that the VA opinion is highly probative as to the issue of whether the Veteran's current diagnosis of peripheral neuropathy and radiculopathy is related to active military service to include herbicide exposure as the examiner provided a clear explanation based on a review of the claims file, medical examination, EMG and x-ray results, medical expertise and medical literature.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for peripheral neuropathy of the bilateral lower extremities and radiculopathy of the bilateral lower and upper extremities.  Accordingly, entitlement to service connection for peripheral neuropathy of bilateral lower extremities and radiculopathy of the bilateral lower and upper extremities is denied.  




					(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for peripheral neuropathy and radiculopathy of the bilateral upper extremities to include as due to herbicide exposure is denied.

2.  Entitlement to service connection for peripheral neuropathy and radiculopathy of the bilateral lower extremities to include as due to herbicide exposure is denied.




____________________________________________
Milo H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


